Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No new matter should be entered.
Fig. 8 is objected to because it contradicts the text in the specification; the contradiction renders claims 5 and 9 indefinite. ¶ [0061] states that in fig. 8, “the radiation source 160 overlaps the first and second transistors MP1 and MP2 and does not overlap the heavily doped N-type diffusion area 173 and the ohmic contact 183 in the plan view.” However, both figs. 7 and 8 show Radiation source 160 overlapping diffusion area 173 and ohmic contact 183. In fig. 8, the electron-hole pairs do not overlap diffusion area 173 and ohmic contact 183, but the specification and claims 5 and 9 states that the radiation source does not overlap diffusion area 173 and ohmic contact 183.
Fig. 14 similarly contradicts ¶ [0085], which states that in fig. 14, “the radiation source 260 overlaps the first and second transistors MN1 and MN2 and does not overlap the ohmic contact 285 and the heavily doped P-type diffusion area 275 in a plan view.” However, both figs. 13 and 14 show Radiation source 260 overlapping diffusion area 275 and ohmic contact 285. In fig. 14, the electron-hole pairs do not overlap diffusion area 275 and ohmic contact 285, but the specification and claims 5 and 9 states that the radiation source does not overlap diffusion area 275 and ohmic contact 285.


Claim Objections
Claims 8 and 13 objected to because of the following informalities:
Regarding Claim 8, it recites “a ohmic contact” (line 2). The grammatically correct term would be “an ohmic contact.”
Regarding Claim 13, it appears to be missing spaces in the word “dependingon” (line 2 and line 4).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, it recites “wherein the radiation source overlaps the first and second transistors in a plan view and does not overlap the N-type diffusion area in a plan view, and wherein a voltage of the N-well area is higher than the first power supply voltage by a resistance of an overlapping area of the N-well area overlapping the N- type diffusion area in a plan view.” As described above with respect to the drawings, the nature of the overlapping area is uncertain because the detailed description and the drawings are contradictory. As a result, it cannot be determined how the overlapping area should be interpreted in the present claim, and it therefore cannot be determined how a resistance of an overlapping area should be determined.
Regarding Claim 7, it recites “electron-hole pairs are generated in a junction area of an N-well area surrounding the P-well area and the P-well area by the radiation particles and electrons of the electron-hole pairs are located in the P-well area.” The examiner cannot determine how to interpret the phrase “and the P-well area by the radiation particles”—it is unclear how “by the radiation particles” modifies “the P-well area” in the claim, or which area of the circuit is being referenced. It is unclear if the present phrase is referring to the same “N-well ; and wherein electrons of the electron-hole pairs are located in the P-well area.”
Regarding Claim 8, it is rejected as being dependent on a rejected base claim.
Regarding Claim 9, it recites “wherein the radiation source overlaps the first and second transistors in a plan view and does not overlap the ohmic contact in a plan view, and wherein a voltage of the P-well area is lower than the second power supply voltage by a resistance of an overlapping area of the P-well area overlapping the P- type diffusion area in a plan view.” In the same manner as similar claim 5, these limitations are indefinite because the contradictions between the specification and drawings make it impossible to know how to interpret the overlapping area.
Regarding Claim 14, it recites “the weight” (line 2). However, claim 12 recites a plurality of weights, so it cannot be determined which of the weights is being referred to as “the weight.”

Allowable Subject Matter
Claims 1-4, 6, 10-12, and 15 are allowed. None of the prior art of record teaches a spike neural network circuit comprising “a radiation source attached to a substrate in which the synapse is formed and configured to output radiation particles to the synapse and increase magnitudes of threshold voltages of the first and second transistors of the synapse” as recited by 
Claims 5, 7-9, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if amended to overcome the claim objection detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129